 Case 17-71890       Doc 453     Filed 11/16/18 Entered 11/16/18 09:15:12            Desc Main
                                  Document     Page 1 of 19




  IT IS SO ORDERED.

  SIGNED THIS: November 16, 2018




                             _______________________________
                                       Mary P. Gorman
                            United States Chief Bankruptcy Judge
 ___________________________________________________________


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              SPRINGFIELD DIVISION

 IN RE                                                  )     Chapter 11
                                                        )
 BARTLETT MANAGEMENT SERVICES,                          )     Case No. 17-71890
 INC., et al.,*                                         )
                                                        )     (Jointly Administered)
               Debtors.                                 )

           ORDER GRANTING PROCEDURAL ISSUES WITH RESPECT TO
           THE PROPOSED SALE OF SOME OR SUBSTANTIALLY ALL OF
                          THE DEBTORS’ ASSETS

               This cause coming to be heard on October 30, 2018, and November 15, 2018

(collectively, the "Hearing"), on Debtors' Emergency Motion for Entry of an Order (I) (A)

Authorizing the Debtors to Sell Substantially All of Their Assets Free and Clear of All Interests,

Including Liens, Claims, and Encumbrances, at a Public Auction with Any Liens to Attach to the

Sale Proceeds, (B) Establishing Bidding Procedures in Connection with the Proposed Sale,


       *
               The Debtors in these chapter 11 Cases, along with the last four digits of each
Debtor's federal tax identification number, are: Bartlett Management Services, Inc. (4428);
Bartlett Management Indianapolis, Inc. (2750); and Bartlett Management Peoria, Inc. (1543).
The mailing address of all of the Debtors is 70 Clinton Plaza, Clinton, Illinois, 61727-2170.
 Case 17-71890       Doc 453     Filed 11/16/18 Entered 11/16/18 09:15:12            Desc Main
                                  Document     Page 2 of 19


(C) Approving the Form and Manner of Notice of the Transaction, (II) Shortening Notice of this

Motion and the Transaction to the Extent Necessary to Comply with the Dates and Deadlines

Requested by this Motion, (III) Setting a Hearing Date to Consider Final Approval of the

Contemplated Transactions; and (IV) Limiting Notice of this Motion (But Not the Transaction)

[Doc 408] (the "Motion"), pursuant to which the Debtors have sought various relief, including

(among other things) the establishment of bidding procedures, procedures relating to the

assumption and assignment of various leases and contracts, and ultimately the approval of a

possible sale or other transaction to maintain the Debtors’ businesses as going concerns; the

Court having entered an Order on October 25, 2018, scheduling the Hearing, approving

shortened and limited notice of the same and directing the Debtors to serve notice of the Hearing

on various parties not included on the CM/ECF recipient list (the “October 25 Order”) [Doc

409]; the Debtors having served notice of the Hearing in accordance with the requirements of the

Order [Doc 410]; KFC Corporation having filed, on October 29, 2018, a limited objection to the

motion [Doc 413] (the “KFC Objection”); Kmart Stores of Illinois LLC (“Kmart”) also having

filed, on October 30, 2018, a limited objection to the Motion (the “Kmart Objection”) [Doc 415];

the Debtors having agreed that the Kmart Objection prevented the Debtors from selling the

Kmart Ground Lease (as defined in the Kmart Objection); Ally Bank and Ally Financial having

filed, on November 8, 2018, a limited objection to the Motion [Doc 442] (the “Ally Objection”);

the Debtors having thereafter filed, also on November 8, 2018 [Doc 443], a response to the Ally

Objection (the Ally Response”) in which the Debtors agreed that the Ally Objection was

meritorious and that the Debtors would not sell any vehicle in which Ally (or any other party)

possesses a lien or security interest (a “Secured Vehicle Lender”); the Debtors and KFC having

resolved the KFC Objection; capitalized terms utilized but not otherwise defined in this Order

                                                2
 Case 17-71890       Doc 453      Filed 11/16/18 Entered 11/16/18 09:15:12            Desc Main
                                   Document     Page 3 of 19


having the meanings ascribed to them in the Motion; and the Court being fully advised in the

premises;

               IT IS HEREBY FOUND, ORDERED AND DECREED as follows:

               1.     The Motion is granted, inclusive of the procedural issues set forth in

Exhibit A hereto (the “Procedural Issues”).

               2.     The Procedural Issues set forth in Exhibit A are comprised of (a) the Bid

Procedures, (b) the Sale Approval Procedures, and (c) the Contract Assignment Procedures.

               3.     The Debtors will not sell the Kmart Ground Lease.

               4.     The Debtors will not sell any of its motor vehicles that is subject to a

security interest or lien of a Secured Vehicle Lender unless (a) the Debtors and the Secured

Lender agree to such sale, (b) the Court enters an Order (an “Agreed Vehicle Sale Order”)

expressly approving such sale, and (c) such Agreed Vehicle Sale Order provides for the

treatment of the proceeds of such sale in a manner acceptable to the Secured Vehicle Lender.

               5.     As set forth in Exhibit A hereto, the Sale Approval Hearing shall be held

before the United States Bankruptcy Court for the Central District of Illinois, Springfield

Division, at United States Courthouse, Room 232, 600 E Monroe St., Springfield, IL 62701, on

Thursday, January 3, 2019, at 10:00 a.m.

Agreed as to Substance and Form:


 By:    /s/ Jonathan Backman                         By:   /s/ Erika Barnes
        Counsel for the Debtors                             Counsel for KFC


                                               ###




                                                 3
 Case 17-71890     Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12      Desc Main
                              Document     Page 4 of 19


                                      Exhibit A

                                   Bid Procedures

A.    Summary and Definition of Key Proposed Dates (all times are Central
      Standard Time):

      1.     “Bid Deadline”: Monday, November 26, 2018, at 4:30 p.m.; provided,
             however, that any party may submit a Bid1 until the 24th day following
             the date of entry of the attached Order, and the Debtors may accept
             such Bid as a Qualified Bid if KFC, in the exercise of its discretion,
             approves the Bidder as a potential KFC franchisee, and accepts the
             Bid as satisfying KFC’s standards for the acquisition of a franchise.2

      2.     “Qualified Bid Announcement Date”: Wednesday, December 19, 2018,
             at 2:00 p.m.

      3.     “Baseline Bid Announcement”: At Commencement of Auction

      4.     Auction Date and Location: Thursday, December 20, 2018, at 11:00
             a.m. (the “Auction”):

                    President Abraham Lincoln Doubletree Hotel
                    701 E. Adams Street
                    Springfield, Illinois 62701
                    217-544-8800

      5.     “Successful Bid Announcement Date”: Thursday, December 27, 2018.

      6.     Sale Approval Hearing: January 3, 2019, at 10:00 a.m.

      7.     Closing Deadline: (As provided in the Successful Bid).

      1
              Capitalized terms used but not otherwise defined in this Exhibit shall
have the meaning ascribed to them in (i) the attached Order, or (ii) unless otherwise
defined in the Order, in the Sale Procedures Motion; provided, however, that
capitalized terms utilized in this Exhibit and then defined later herein shall have
the meanings ascribed to them herein.
      2
              A party submitting a Bid after the presumptive Bid Deadline of
November 26, 2018 (the “Presumptive Bid Deadline”), should include with its Bid,
in addition to the other materials required for a Bid to qualify as a Qualified Bid (as
set forth below), an explanation as to why it failed to submit its Bid by the
Presumptive Bid Deadline so that the Debtors and KFC (and, potentially, the
Court) are able to determine the reasonableness of its failure to submit a Bid by the
Presumptive Bid Deadline.
 Case 17-71890   Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12     Desc Main
                            Document     Page 5 of 19




B.   Designation as Qualified Bidder:

     1.    A “Qualified Bidder” is any person or entity (a “Potential Bidder”) that
           not later than the Bid Deadline, pays the Good Faith Deposit (as
           defined below), and (ii) delivers the documents described immediately
           below, and that the Debtors (in their discretion, and with assistance
           from their advisors) determines is reasonably likely to consummate a
           Sale if selected as a Successful Bidder (defined below):

           a.    Corporate Authority. No later than the Bid Deadline, written
                 evidence, reasonably acceptable to the Debtors, of the Potential
                 Bidder’s management’s approval of the contemplated
                 transaction; provided, however, that, if the Potential Bidder is
                 an entity specially formed for the purpose of effectuating the
                 contemplated transaction, then the Potential Bidder must
                 furnish written evidence reasonably acceptable to the Debtors of
                 the approval of the contemplated transaction by the equity
                 holder(s) of such Potential Bidder.

           b.    Proof of Financial Ability to Perform. No later than the Bid
                 Deadline, written evidence that the Debtors reasonably conclude
                 demonstrates that the Potential Bidder has the necessary
                 financial ability to close the contemplated transaction. Such
                 information should include, inter alia, the following:

                 i.     Contact names and numbers for verification of financing
                        sources;

                 ii.    Evidence of the Potential Bidder’s internal resources and
                        proof of any debt or equity funding commitments that are
                        needed to close the contemplated transaction; and

                 iii.   Any such other form of financial disclosure, credit-quality
                        support information or enhancement reasonably
                        acceptable to the Debtors demonstrating that such
                        Potential Bidder has the ability to close the contemplated
                        transaction; provided, however, that the Debtors shall
                        determine, their reasonable discretion, in consultation
                        with the Debtors’ advisors, whether the written evidence
                        of such financial wherewithal is reasonably acceptable,
                        and shall not unreasonably withhold acceptance of a
                        Potential Bidder’s financial qualifications; provided,


                                        2
 Case 17-71890    Doc 453    Filed 11/16/18 Entered 11/16/18 09:15:12      Desc Main
                              Document     Page 6 of 19


                          however, that an otherwise potentially Qualified Bid will
                          be disqualified (a “Disqualified Bid”) in the event that, in
                          the Debtors’ reasonable judgment, the proponent of the
                          Qualified Bid (the “Disqualified Bidder”) has (a) violated
                          the Debtor Confidentiality Agreement or the KFC
                          Confidentiality Agreement, (b) engaged in collusion in
                          connection with the Auction, or (c) has proffered an
                          otherwise Qualified Bid that contains materially false
                          representations or warranties.3

             c.    Written Proposal. In order to ensure that an otherwise Qualified
                   Bid will be recognized as allowing the bidder to participate in
                   the Auction, the Potential Bidder, no later than the Bid
                   Deadline, should deliver a signed written proposal for the
                   purchase of the Included Assets (as defined in the FAPA), or a
                   portion of the Included Assets, in a form substantially in
                   conformance with the FAPA,4 with such modifications (including
                   specific dollar amounts, Included Assets and Excluded Assets
                   (as defined in the FAPA) and subject to such reasonable
                   modifications as the Debtors or the Successful Bidder may
                   request and the other parties to such agreement agree) as the
                   bidder intends for its opening bid at the Auction.

      2.     Upon receipt from a Potential Bidder of a written proposal containing
             the required information, the Debtors, as soon as is practicable (and no
             later than 11:59 p.m. on the Qualified Bid Announcement Date) shall


      3
             In the event that the Debtors designate a Bid as a Disqualified Bid,
then the Debtors, within 24 hours of such designation, shall notify the Disqualified
Bidder that its Bid has been so designated, and will provide the Disqualified Bidder
and KFC with the reasons for such designation.
      4
               The FAPA is located in the VDR and is available to any person who
has executed a Confidentiality Agreement (“CA”), unless such person has violated
the CA and has therefore been disqualified from bidding or whose Bid has become a
Disqualified Bid. The terms of the FAPA may change at the request of the Debtors’
franchisor or for any other reason that the Debtors deem necessary and appropriate
to ensure their ability to close the Sale. A Bid that is predicated on an earlier
version of a FAPA will not be disqualified for failing to include provisions of an
updated FAPA, but the Debtors may require a Potential Bidder to supplement its
Bid to include or address any provisions added to an updated FAPA. For the sake
of clarity, a Bid may include provisions not contained in the FAPA so long as its Bid
addresses all items included in the FAPA (as of the date that the Potential Bidder
submitted its Bid).

                                          3
 Case 17-71890   Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12     Desc Main
                            Document     Page 7 of 19


           determine and notify the Potential Bidder as to whether such Potential
           Bidder is a Qualified Bidder and whether its Bid is a Qualified Bid or a
           Disqualified Bid. In the event that the Debtors determine that a Bid is
           not a Qualified Bid, then the Potential Bidder who tendered such Bid
           may supplement its Bid, within 24 hours of the Debtors’ notification
           that its Bid is not a Qualified Bid.

C.   Bidding Process

     1.    The Debtors and their advisors shall: (i) determine whether a Potential
           Bidder is a Qualified Bidder; (ii) receive offers from Qualified Bidders;
           and (iii) negotiate any offers made; provided, however, that a Potential
           Bidder shall not be a Qualified Bidder unless KFC notifies the Debtors
           at or before Noon on the Qualified Bid Announcement Date that the
           Potential Bidder and its Bid are acceptable to KFC.

     2.    KFC shall advise the Debtors as to whether a Potential Bidder and its
           Bid are acceptable to KFC by no later than Noon on the Qualified Bid
           Announcement Date.

     3.    The Debtors, in consultation with the Committees, HBT and KFC will
           have the right to adopt such other rules for the Bid Procedures
           (including rules that may depart from those set forth herein) that will
           better promote the goals of the Bid Procedures and that are not
           inconsistent with any Order of the Court.

D.   Bid Deadline

     1.    As indicated above, the deadline for submitting Bids by a Qualified
           Bidder (the “Bid Deadline”) shall be Monday, November 26, 2018, at
           4:30 p.m., subject to the Debtors’ right to accept late bids through the
           24th day following the entry of the attached Order under the conditions
           set forth on page 1 of this Exhibit under Bid Procedures, § A.1.

     2.    On or before the Bid Deadline, a Qualified Bidder that desires to make
           an offer, solicitation or proposal (a “Bid”) shall deliver by electronic
           mail (sometimes, “email”) a copy of its bid to (a) the Debtors’ broker,
           Equity Partners HG LLC, c/o Hank Waida, 16 N. Washington St.,
           Suite 102, Easton, MD 21601; Email: Hwaida@equitypartnershg.com
           (b) the Debtors’ counsel, Jonathan Backman, Law Office of Jonathan
           A. Backman, 117 N. Center Street Bloomington, Illinois 61701, (309)
           820-7420; Email: jbackman@backlawoffice.com, and (c) the
           Committees’ counsel, Matthew E. McClintock, Goldstein & McClintock
           LLLP, 111 W. Washington Street, Ste. 1221, Chicago, IL 60602, Email:


                                        4
 Case 17-71890   Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12      Desc Main
                            Document     Page 8 of 19


           mattm@goldmclaw.com; (d) the U.S. Trustee, Mark D. Skaggs, 401
           Main Street, #1100, Peoria, IL 61602, Email:
           mark.d.skaggs@usdoj.gov; and (e) counsel for Heartland Bank and
           Trust Company, Mark A Bogdanowicz, One Technology Plaza; 211
           Fulton St #600, Peoria, IL 61602, Email:
           mbogdanowicz@howardandhoward.com.

     3.    Promptly upon receiving a Bid from a Potential Bidder, the Debtors
           shall transmit the Bid (including any Disqualified Bid) to KFC.

     4.    As indicated above, the Debtors shall have the right, in their sole
           discretion, to qualify bids that are submitted after the Bid Deadline,
           provided that KFC approves the Bid (and the Potential Bidder that
           tendered such Bid), subject to the conditions set forth on page 1 of this
           Exhibit under Bid Procedures, § A.1.

E.   Bid Requirements:

     1.    To be eligible to participate in the Auction, each Bid and each
           Qualified Bidder submitting such a Bid must be determined by the
           Debtors to satisfy each of the following conditions:

           a.    Good Faith Deposit. Each Bid must be accompanied by a
                 deposit (the “Good Faith Deposit”) in the form of a wire transfer
                 or cashier’s check payable to “Equity Partners HG LLC” in an
                 amount equal to 10% of the Bid.

           b.    Cash-Only Bids. The consideration proposed by the Bid shall
                 include only cash, except that a Credit Bid (as defined and
                 described below) shall be deemed equivalent to cash
                 consideration so long as the Debtors, in their sole discretion,
                 determine that the Credit Bidder (as also defined below)
                 possesses a bona fide basis for asserting a perfected lien on the
                 property for which the Credit Bidder is making its Credit Bid.

           c.    KFC Approval. KFC has approved the Potential Bidder and the
                 Bid.

     2.    Irrevocable. A Bid must be irrevocable until two (2) business days
           after the Included Assets in the Bid or Bids (collectively, the “Acquired
           Assets”) have been sold pursuant to the Closing of the Sale or Sales
           approved by the Bankruptcy Court.




                                        5
 Case 17-71890    Doc 453     Filed 11/16/18 Entered 11/16/18 09:15:12     Desc Main
                               Document     Page 9 of 19


      3.     Contingencies:

             a.    A Bid may not be conditioned on obtaining financing or any
                   internal approval, or on the outcome or review of due diligence.

             b.    Financing Sources: A Bid must contain written evidence of a
                   commitment for financing or other evidence of the ability to
                   consummate the Sale satisfactory to the Debtors, with
                   appropriate contact information for such financing sources.

             c.    Adequate Assurance. Any Bid submitted in accordance with the
                   Bid Procedures must identify such Contracts and/or Leases to be
                   assumed and assigned and provide the nature of, and evidence
                   of its ability to provide, adequate assurance of future
                   performance of such Contracts or Leases along with the
                   Qualified Bid (the “Adequate Assurance Package”).5

             d.    In the event that any Potential Bidder is determined by the
                   Debtors not to be a Qualified Bidder, or KFC rejects a Potential
                   Bidder or a Bid, the Potential Bidder shall be refunded its Good
                   Faith Deposit within three (3) business days after that
                   determination.


F.    Credit Bidding:

      1.     Each creditor that possesses, or purports to possess, a security interest
             or lien on any of the Included Assets (a “Secured Creditor”) will be
             entitled to credit bid (any such Secured Creditor, a “Credit Bidder”) on
             the Included Assets as to which it purports to hold a valid and
             protected lien (the “Secured Assets”), for an amount up to the value of
             its perfected security interest in the Secured Assets (a “Credit Bid”);
             provided, however, that a Secured Creditor must present a formal bid
             at or before the Auction in order to preserve its right to tender a Credit
             Bid at the Auction.




      5
              An Adequate Assurance Package should include, to the extent possible,
the following information regarding the Bidder: (a) audited financial statements;
(b) cash flow projections for the Bidder and for the Contract or Lease to be assigned;
(c) any financial projections, proformas, or similar financial information prepared in
contemplation of purchasing the Contract or Lease; and (d) reasonable information
about the Bidder’s experience in the fast food industry.

                                          6
 Case 17-71890   Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12      Desc Main
                           Document      Page 10 of 19


     2.    In the event that a Credit Bidder is the Successful Bidder (a
           “Prevailing Credit Bidder”), the Secured Assets shall be deemed a
           portion of the proceeds of the Sale. In such event, the Secured Assets
           purchased via a Credit Bid shall remain property of the Debtors’
           estates pending a determination as to the validity, extent and/or
           priority of the Prevailing Credit Bidder’s lien or liens on the Secured
           Assets, unless such determination already has been made by a final
           Order.

     3.    If, at the end of such process, the Prevailing Credit Bidder is
           determined not to have possessed the senior lien on any of the Secured
           Assets for which it credit bid, then (a) if another Secured Creditor
           possessed a perfected lien on such Secured Assets senior to that of the
           Prevailing Credit Bidder, then the applicable Debtor shall transfer the
           Secured Assets on which such Prevailing Credit Bidder did not possess
           a first priority lien to such Prevailing Bidder subject to the senior lien
           of such other Secured Creditor, and (b) if no other lien existed on the
           portion of the Secured Assets as to which Prevailing Credit Bidder did
           not possess a senior lien (i.e., the Prevailing Credit Bidder did not
           possess a perfected lien on such assets), then the Prevailing Credit
           Bidder shall pay the Debtor the reasonable fair market value of such
           portion of the Secured Assets.

     4.    Anything in the foregoing paragraphs to the contrary notwithstanding,
           a Secured Creditor may not purchase the KFC Franchise Agreements
           or any KFC trademarked or proprietary property without KFC’s
           express written consent.

G.   Qualified Bid Announcement

     1.    As soon as possible after the receipt of Bid, and no later than 2:00 p.m.
           on the Qualified Bid Announcement Date, the Debtors shall notify
           each person who has tendered a Bid whether (a) its Bid is a Qualified
           Bid and that it may participate in the Auction, or (b) its Bid is not a
           Qualified Bid.

H.   Auction

     1.    The Debtors shall conduct the Auction to determine the highest and
           best bid with respect to the Included Assets in each Bid. The Auction
           shall commence on Thursday. December 20, 2018, at 11:00 A.M. at a
           conference room at President Abraham Lincoln Doubletree Hotel, 701
           E. Adams Street, Springfield, Illinois.



                                        7
 Case 17-71890    Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12       Desc Main
                            Document      Page 11 of 19


      2.    No later than the commencement of the Auction, the Debtors will
            notify all then-Qualified Bidders of the highest, best and otherwise
            financially superior Qualified Bid as determined by the Debtor (the
            “Baseline Bid”).

      3.    The Auction shall be conducted according to the following procedures:

            a.     Only Qualified Bidders that have submitted a Qualified Bid (or
                   submit such a bid during the course of the Auction that the
                   Debtors, in their discretion choose to qualify) will be eligible to
                   participate in the Auction.6

            b.     Only the authorized person as identified in the Qualified Bid of
                   each of the Qualified Bidders, the Secured Creditors and the
                   Debtors shall be permitted to participate in the Auction.

            c.     Each Qualified Bidder will be required to confirm in writing that
                   it has not engaged in any collusion with any party, including but
                   not limited to other prospective or actual bidders, with respect
                   to the Auction or the Proposed Sale.

            d.     During the Auction, bidding shall begin initially with the
                   Baseline Bid, continue in minimum increments of at least
                   $100,000.00.

            e.     Except as otherwise set forth herein, the Debtors may conduct
                   the Auction in the manner they determine will result in the
                   highest, best or otherwise financially superior offer for the
                   Acquired Assets.

            f.     The Debtors and their professionals shall direct and preside over
                   the Auction.

            g.     A party holding, or purporting to hold, a secured claim may
                   credit bid for the assets as to which it possesses, or purports to
                   possess, a valid and perfected lien, provided that its bid does not
                   constitute a Disqualified Bid, in which event it would be
                   disqualified from bidding at the Auction like any other Bidder
                   holding a Disqualified Bid.



      6
              Because the Auction is a public auction, anyone may attend the
Auction. Landlords, in particular, are encouraged to attend the Auction and may
participate to the extent that their leases become the subject of Qualified Bids.

                                          8
 Case 17-71890   Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12       Desc Main
                           Document      Page 12 of 19


           h.    All material terms of each Bid tendered at the Auction shall be
                 fully disclosed to all other Qualified Bidders.

           i.    Unless otherwise directed or ordered by the Bankruptcy Court,
                 bidding at the Auction will be transcribed, but consultations
                 among the Debtors, the Committees, HBT and/or KFC shall not
                 be transcribed and, in such instance, shall constitute settlement
                 discussions within the purview of Federal Rule of Evidence 408.

I.   Consent to Jurisdiction as Condition to Bidding

     1.    All Potential Bidders who submit Qualified Bids shall be deemed to
           have consented to the jurisdiction of the Bankruptcy Court and to have
           waived any right to a jury trial in connection with any disputes
           relating to the Sale, the Auction and the construction and enforcement
           of all transaction documents.


J.   Closing of Auction and Consummation of Sale

     1.    Upon conclusion of the bidding, the Auction shall be closed.

     2.    The Debtors shall (a) promptly review each Qualified Bid on the basis
           of financial and contractual terms and the factors relevant to the Sale
           process, including those factors affecting the speed and certainty of
           consummating the proposed Sale, and in consultation with the
           Committees and HBT (b) identify (I) the highest, best or otherwise
           financially superior offer(s) for the Acquired Assets or a portion thereof
           (the “Successful Bid(s)”) and the entity or entities submitting such
           Successful Bid(s) (in the case of more than one, each a “Successful
           Bidder”), which highest, best or otherwise financially superior offer(s)
           will provide the greatest amount of net value to the Debtors, and
           (II) the next highest or otherwise best offer after the Successful Bid(s)
           (in the case of more than one, each a “Backup Bid”).

     3.    The Debtors shall advise all Qualified Bidders, the Committees, HBT
           and KFC of the Successful Bidder(s) and the Backup Bidders by the
           Successful Bid Announcement Date.

     4.    The Debtors shall thereafter seek approval of a sale (or sales) to the
           Successful Bidder(s) in accordance with the Sale Approval Procedures
           and the Contract Assignment Procedures set forth below.




                                        9
 Case 17-71890   Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12    Desc Main
                           Document      Page 13 of 19


     5.    Prior to, or as soon as possible after, the Sale Approval Hearing, the
           Successful Bidder(s) shall complete and execute all agreements,
           contracts, instruments or other documents evidencing and containing
           the terms and conditions upon which the Successful Bid was made.

     6.    The Debtors’ identification of a Successful Bid and a Backup Bid shall
           constitute the acceptance of such Bid only upon Court’s entry of an
           Order approving the Sale (the “Acceptance”), provided that (a) no
           objection to the Sale or the Auction has been filed, and (b) no stay of
           the Sale has been granted by any court of competent jurisdiction.

     7.    Upon the Debtors’ Acceptance of a Successful Bid or Backup Bid, the
           Closing shall occur by the Closing Deadline, or on such other date, as
           soon as reasonably practicable thereafter, as may be mutually agreed
           by the Successful Bidder (or, if the Successful Bid is prevented from
           closing at the conclusion of the Sale Approval Hearing as a result of
           the Contract Assignment Procedures set forth below, the Backup
           Bidder).

K.   Good Faith Deposits and Backup Bidder.

     1.    The Good Faith Deposits of all Qualified Bidders shall be held by
           Equity Partners in a non-interest bearing account. The Good Faith
           Deposit of the Successful Bidder shall be applied to the purchase price
           of such transaction at Closing.

     2.    Good Faith Deposits of all other Qualified Bidders will be returned
           promptly to all Bidders who have posted such a deposit, (other than
           the Successful Bidder and the Backup Bidder) following the conclusion
           of the announcement of the Successful Bidder and the Backup Bidder.

     3.    Unless the Backup Bidder has withdrawn its Bid in accordance with
           these procedures, the deposit of the Backup Bidder shall be held until
           the seventh (7th) day after the Sale is consummated, at which time the
           Good Faith Deposit will be returned to the non-purchasing bidder,
           unless forfeited as set forth below.

     4.    If the Successful Bidder fails to consummate an approved Sale because
           of a breach or failure to perform on the part of such Successful Bidder,
           then the Debtors shall be entitled to retain the Good Faith Deposit
           (subject to the rights of the Broker to a portion of such forfeited
           deposit), and the Debtors’ estate shall possess a claim against such
           Successful Bidder for damages in excess of the Good Faith Deposit as
           part of its damages resulting from such breach or failure to perform.


                                       10
 Case 17-71890   Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12      Desc Main
                           Document      Page 14 of 19




     5.    The Backup Bidder shall keep the Backup Bid open and irrevocable
           until 5:00 p.m. on the seventh (7th) day following the Closing Deadline
           with the Successful Bidder.

     6.    If the Successful Bidder fails to timely consummate an approved Sale
           because of a breach or failure to perform on the part of such Successful
           Bidder, the Backup Bid will be deemed to be the new Successful Bid,
           and the Debtors will be authorized, but not required, to consummate
           the Sale with the Backup Bidder without further order of the Court by
           such date as is mutually agreed among the parties. In such case, as
           set forth above, the Successful Bidder’s deposit shall be forfeited to the
           Debtors as damages, and the Debtors shall retain all rights to seek all
           available damages from the defaulting Successful Bidder.

L.   Limited Standing

     1.    A Bidder shall have standing only to assert that the Debtors have
           abused their discretion in failing to accept its Bid as Qualified Bid.

     2.    In submitting a Bid, a Bidder waives any right to assert that the
           Debtors have provided misinformation in or omitted material
           information from the VDR or otherwise in providing information to the
           Bidder.

M.   Limited Damages Exculpation

     1.    If the Debtors fail to consummate a Sale, or otherwise breaches the
           provisions of Bid Procedures Order or the Sale Approval Order,
           including those pertaining to the Auction and Sale contemplated
           hereby, then except in the case of intentional misconduct by the
           Debtors, or their officers, agents, or professionals (the "Debtor
           Parties"), no party (including without limitation any Bidder) shall
           possess a claim against the Debtor Parties, or any of them, for
           damages; and any party pursuing any action (whether or not resulting
           in a lawsuit) against any of the Debtor Parties shall be liable to the
           Debtor Parties for any costs, expenses or fees (including reasonable
           attorney and other professional fees) that the Debtor Parties, or any of
           them, may incur in defending against any such action.




                                        11
 Case 17-71890   Doc 453     Filed 11/16/18 Entered 11/16/18 09:15:12    Desc Main
                             Document      Page 15 of 19


N.   Electronic Mail as Primary Means of Service

     1.    Except where expressly provided otherwise herein, all parties or
           parties-in-interest who participate, or seek to participate, in the
           Auction:

           a.       shall be deemed to agree to receive and send required Bids,
                    notices and other correspondence by electronic mail,

           b.       shall provide to the Debtors’ counsel and the Broker, by
                    electronic mail, at the email addresses set forth herein the
                    parties’ electronic mailing address and a phone number that the
                    Debtors may contact to confirm receipt of an email, and

           c.       shall send any Bid, notice or other correspondence directed to
                    the Debtors or their advisors by electronic mail to both Jonathan
                    Backman and Hank Waida, and shall confirm that both persons
                    received such email by calling the telephone numbers set forth
                    herein for each of the two and either telling them directly, or
                    leaving a message, (I) that an email has been sent to them,
                    (II) the sender of the email, and (III) the approximate date and
                    time of the email, along with (IV) a telephone number that
                    Messrs. Backman or Waida, or both, may contact in the event
                    that they do not receive the email.


                           The Sale Approval Procedures

A.   Sale Notice:

     1.    On the Successful Bid Announcement Date, the Debtors will serve
           notice of the Sale Approval Hearing (the “Sale Notice”), including a
           proposed form of the Sale Approval Order, by first class mail on: (a) the
           Office of the United States Trustee for the Central District of Illinois
           (the “U.S. Trustee”); (b) the attorneys for HBT; (c) the attorneys for the
           Creditors Committees; (d) all known creditors of the Debtors; (e) the
           attorneys for KFC; (f) all parties known to the Debtor to have
           expressed an interest in acquiring the Debtors’ assets; (g) all attorney
           general’s offices in the states in which the Debtors do business; (h) all
           county attorneys’ offices in the counties in which the Debtors do
           business; (i) all affected federal and local regulatory and taxing
           authorities, including the Internal Revenue Service, and (j) all
           Contract Counterparties (as hereinafter defined) (collectively, the “Sale
           Notice Parties”).


                                         12
 Case 17-71890   Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12      Desc Main
                           Document      Page 16 of 19




B.   Date, Time, and Place of the Sale Approval Hearing:

     1.    The Sale Approval Hearing shall be held before the United States
           Bankruptcy Court for the Central District of Illinois, Springfield
           Division, at United States Courthouse, Room 232, 600 E Monroe St.,
           Springfield, IL 62701, on Thursday, January 3, 2019, at 10:00 a.m.

C.   Objection Deadline to Sale Approval Order:

     1.    Objections to the relief sought to be granted by the Sale Approval
           Order shall be in writing, filed, and served so as to be actually received
           by: (a) counsel to the Debtors, Jonathan A. Backman, Esq., Law Office
           of Jonathan A. Backman 117,N. Center Street, Bloomington, Illinois
           61701, Email: jbackman@backlawoffice.com; (b) counsel to the Official
           Committees of Unsecured Creditors, Matthew E. McClintock, Esq.,
           Goldstein & McClintock LLLP, 111 W. Washington Street, Ste. 1221,
           Chicago, IL 60602, Email: mattm@goldmclaw.com; and (c) the U.S.
           Trustee, Mark D. Skaggs, 401 Main Street, #1100, Peoria, IL 61602,
           Email: mark.d.skaggs@usdoj.gov; and (d) counsel for Heartland Bank
           and Trust Company, Mark A Bogdanowicz, One Technology Plaza; 211
           Fulton St #600, Peoria, IL 61602, Email:
           mbogdanowicz@howardandhoward.com (collectively, the “Objection
           Notice Parties”), at least 48 hours prior to the Sale Approval Hearing.

D.   Information Provided to Interested Parties:

     1.    The Debtors either have provided or will provide to all parties that
           have either expressed an interest in purchasing the Debtors’ assets or
           who the Debtors believe may have an interest in purchasing their
           assets and that have executed a Confidentiality Agreement with the
           Debtors and/or Equity Partners (each an “Interested Party” and,
           collectively, the “Interested Parties”), certain information in connection
           with the proposed Sale, including, among other things, this Order


                      The Contact Assignment Procedures

A.   Notice of Contract Assignment Procedures:

     1.    Upon receipt of an Adequate Assurance Package from a Potential
           Bidder that submits a Bid that the Debtors reasonably believe will be a
           Qualified Bid, the Debtors will serve such Adequate Assurance
           Package on the non-Debtor party to any Contract or Lease (a “Contract


                                        13
 Case 17-71890    Doc 453    Filed 11/16/18 Entered 11/16/18 09:15:12    Desc Main
                             Document      Page 17 of 19


             Counterparty”) that the Potential Bidder has identified as one that
             such bidder would intend to acquire if it is the Successful Bidder.

      2.     On the Qualified Bid Announcement Date, or within a day following
             such date, the Debtors will file an assignment schedule (the
             “Assignment Schedule”) with the Court and serve such Assignment
             Schedule on each Contract Counterparty.

      3.     The Assignment Schedule will include (a) the title of the Contract or
             Lease to be assumed, (b) the name of the Contract Counterparty, and
             (c) the proposed terms of any assumption and assignment, including
             (i) any modifications to the current terms of the Contract or Leases,7
             and (ii) any cure amounts that the Debtors will have to pay to effect
             the assumption and assignment (collectively, the “Preliminary
             Assignment Information”).8

      4.     Within 24 hours of the Successful Bid Announcement Date the Debtors
             shall file and serve on the Contract Counterparties whose contracts or
             leases have been identified for assignment and assumption by the
             Successful Bidder or Backup Bidder, the identity of such bidders and
             the terms of their Bids (the “Assignee Information,” and collectively
             with the Preliminary Assignment Information, the “Final Assignment
             Information”).




      7
             For the sake of clarity, no Contract or Lease may be assumed or
assigned in modified form without the express consent of the Contract Counterparty
and the applicable Debtor-party to such Lease or Contract.
      8
               The cure amount due to a Contract Counterparty whose Lease or
Contract is assumed shall be paid (i) if the cure amount set forth in the Preliminary
Assignment Information is undisputed, then no later than the Closing Deadline, or
(ii) if such cure amount is disputed, the undisputed portion of the cure amount shall
be paid by the Debtors no later than the Closing Deadline, with the disputed
portion of such cure amount paid by the Debtors within 7 calendar days of the
effective date of a final, non-appeal order resolving the cure amount due to the
Contract Counterparty (subject to the escrow requirements of Paragraph C.2.
below).

                                         14
 Case 17-71890   Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12    Desc Main
                           Document      Page 18 of 19


B.   Objection to Assumption and/or Assignment of Contracts and Leases:

     1.    At least 48 hours prior to the Sale Approval Hearing (the “Assignment
           Objection Deadline”), any Contract Counterparty who objects to the
           assumption and assignment of its Contract of Lease pursuant to the
           Final Assignment Information must file an objection with the Court
           (an “Assignment Objection”), and serve it on the Debtors, the ECF
           service list and the Successful Bidder and Backup Bidder.

C.   Resolution of Objections.

     1.    If a Contract Counterparty fails to file an Assignment Objection by the
           Assignment Objection Deadline, then it shall be deemed to consent to
           the assignment of its Contract of Lease to the Successful Bidder or the
           Backup Bidder pursuant to the Final Assignment Information, and the
           assumption and assignment shall be authorized under the terms set
           forth in the Assignment Schedule.

     2.    If a Contract Counterparty timely files an Assignment Objection, then
           the Court will hear such objection at the Sale Approval Hearing. The
           pendency of a dispute relating to a cure amount due to a Contract
           Counterparty will not prevent or delay the assumption and assignment
           of any Contract or Lease, and the cure amount will be determined at a
           later date, but the Debtors may proceed with the assignment of the
           Contract or Lease to the Successful Bidder or the Prevailing Bidder, as
           the case may be; provided, however, that in the event that a dispute
           exists with respect to a cure amount to be paid to a Contract
           Counterparty whose Contract of Lease is approved for assumption and
           assignment, the Debtors shall (a) remit the undisputed portion of the
           cure amount to the applicable Contract Counterparty no later than the
           Closing Deadline, and (b) place into escrow an amount that would
           satisfy the remaining disputed portion of the cure amount in the event
           such Contract Counterparty prevailed in the resolution of the dispute,
           and shall pay such remaining cure amount to the Contract
           Counterparty within 7 calendar days of the effective date of a final,
           non-appeal order resolving the cure amount due to such Contract
           Counterparty.

     3.    If an Assignment Objection objects to the assignment of the Contract
           or Lease to the Successful Bidder or the Backup Bidder, and if the
           Court approves the Sale, but fails to overrule the objection, then the
           Successful Bidder or the Backup Bidder, as the case may be, shall,
           within 24 hours of the conclusion of the Sale Approval Hearing (the
           “Bid Alteration Deadline”):


                                       15
Case 17-71890   Doc 453   Filed 11/16/18 Entered 11/16/18 09:15:12      Desc Main
                          Document      Page 19 of 19




          a.    Inform the Debtors that it is withdrawing its Bid; or

          b.    Notify the Debtors that it intends to proceed with its Bid, but at
                a price reduced by the amount that its Bid ascribed to such
                Contract or Lease (in either case, a “Bid Alteration”).

    4.    Within 24 hours of the Debtors’ receipt of a Bid Alteration, the Debtors
          shall file with the Court, and serve on all Sale Notice Parties, its
          determination (the “Final Sale Notice”) whether:

          a.    To proceed with Sale to either the Successful Bidder or the
                Backup Bidder (depending on the nature of the Bid Alterations);
                or

          b.    To decline to proceed with the Sale.




                                      16
